Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Calvin Hultquist is suspended from the practice of law for three years and until further order of the Court. Any reinstatement under Supreme Court Rule 767 shall be conditioned upon respondent making restitution in the amount of $1,250 to Ronald Mann, and $2,500 to Jack Huffman, plus interest at the rate of 9% per annum, compounded from the date of this order.